Title: From Thomas Jefferson to Charles Willson Peale, 5 May 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington May 5. 05.
                  
                  By Capt. Hand who sailed 4. days ago, I sent the desk polygraph you left here, and the box of minerals. freight paid here. in the former box is a book for mr Vaughan. with the minerals was a list of those furnished by mr King. but there were some sent me by Capt. Lewis which you will find described in the inclosed list from him. the more I reflect on the improvement of your son by projecting the pen bar of the Polygraph to the left, the more I percieve it’s value in reducing the breadth of the rhomboids so that they will shut up in a box of exactly double the size of the paper you mean to write on: and I hope to hear soon that you find from experience that this important reduction of size may be made; for after all, experience must decide. a favorable opportunity occurred yesterday of convincing mr Smith, Secy. of the Navy of the utility of your Polygraph. he determined immediately to write to you for one for his private use while at Baltimore. Accept my friendly salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               